Citation Nr: 1605416	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for acute myeloid (myelogenous) leukemia (AML), claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2009, the Board denied the Veteran's claim of entitlement to service connection for acute myeloid leukemia.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an October 2010 Order, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  In January 2013, the Board denied the claim.  The Veteran appealed that decision to the Court.  In a July 2014 memorandum decision, the Court vacated the June 2013 decision and remanded the claim to the Board for additional action.  

The Veteran and his spouse appeared and testified at a videoconference hearing in May 2009 before a Veterans Law Judge.  A transcript of the hearing is contained in the record.  The Veterans Law Judge who presided over the May 2009 hearing is no longer with the Board.  The Veteran was provided the opportunity have an additional hearing before a current Veterans Law Judge, but he declined.


FINDING OF FACT

The Veteran's AML is due to his Vietnam service. 


CONCLUSION OF LAW

The criteria for service connection for AML have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran was diagnosed with a subtype of AML in 2006.  He contends that the AML is due to exposure to Agent Orange.  Specifically, the Veteran contends that Agent Orange has benzene, which resulted in his development of AML.  The record indicates that a causative agent in the development of AML is "chronic benzene exposure."  

The Veteran served in Vietnam from December 1968 to January 1970.  Thus, exposure to an "herbicide agent" is presumed.  VA defines an "herbicide agent" as "2, 4-D; 2, 4, 5-T and its contaminant TCDD; cacodylic acid; and picloram."  38 C.F.R. § 3.307(a)(6)(i).  The evidence of record indicates that TCDD stands for 2, 3, 7, 8-tetrachlorodibenzo-p-dioxin.  

In August 2015, a Veterans Health Administration (VHA) specialist, a Chief of the VA Laboratory, provided the opinion that there was a greater than 50 % probability that the Veteran's AML is etiologically related to his Vietnam service.  The specialist explained that the Veteran's exposure to Agent Orange while in Vietnam, "would allow him to accumulate TCDD in his fat with its release of benzene," that the TCDD would "eventually break down into benzene molecules," and that the, "relationship to the development of cancer is extensive with exposure to benzene in many cell lines including myelocyte."  The Board finds this opinion to be the most probative opinion of record addressing the issue of whether the Veteran's AML was caused by his exposure to Agent Orange in service.  Therefore, the Veteran is entitled to service connection for AML.


ORDER

Service connection for AML is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


